Citation Nr: 1144355	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder without agoraphobia, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wasco, Texas.


FINDINGS OF FACT

1.  The Veteran's PTSD major depressive disorder, and panic disorder without agoraphobia does not produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, thinking, or mood.  

2.  The Veteran's service-connected PTSD, major depressive disorder, and panic disorder without agoraphobia, the only disability which has been service-connected, does not prevent her from securing or retaining substantially gainful employment, given her education and prior work experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD, major depressive disorder, and panic disorder without agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for referral to the Director of Compensation and Pension for extraschedular consideration of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO subsequently sent the Veteran a Vasquez-Flores letter, which is no longer required, in August 2010.  

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; examined the Veteran for PTSD and employability in February; and afforded the Veteran the opportunity to give testimony before the Board.  VA was going to examine the Veteran again, but she did not report for scheduled examinations in November and December 2010 and in January 2011.  No further attempts at examining her are necessary.  38 C.F.R. 3.655 (2011).  Instead, the claim must be denied if it cannot be allowed based on the evidence of record.  The examiners evaluated the Veteran, reviewed the claims file, and provided relevant information.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the RO's denial of the benefits sought and argues that she is unable to hold or obtain gainful employment due to her service-connected disabilities.

Psychiatric disability rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 

38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran's PTSD, major depression, and panic disorder is currently evaluated as 50 percent disabling.  Under the schedule for rating mental disorders, a 50 percent evaluation is warranted where there it produces occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The claim was filed in December 2008, and so the Board is concerned with impairment since then.  

On VA psychiatric examination in February 2009, it was noted that the Veteran had been hospitalized in 2006 for suicidal ideation.  She had been restarted on Prozac in May 2008, missed an appointment in August 2008, but obtained refills of medications in January 2009.  Since August 2008, she was preferring to comfort herself with alcohol instead of painkillers.  She stated that she did not like to brush her teeth, do her hair, take baths, or wash clothes.  She would try to avoid crowds by going to the store in the middle of the night if possible.  She stated that she did not like to be in classrooms, especially when she was required to talk in class, as she would lose her train of thought and get very nervous.  

She described having nightmares where she is on the good side fighting against evil.  The night before the examination, she slept with her Bible, which helped, but she still had a long dream which was not her typical nightmare.  She stated that she kept her blinds closed and used black curtains so people could not see in her house.  She was not in a substance treatment program.  She denied using illegal drugs currently, had used marijuana in the past but not since February 2007, and would normally have one mixed drink every day, but if she got really upset, she would have 3 strong drinks.  This happened whenever she tried to have a new relationship, outside of her sister and immediate family.  Two nights ago, for example, she had had 4 drinks because a friend had told her that her ex-boyfriend had a new girlfriend.  She stopped seeing this friend, so she did not anticipate drinking that much in the near future.  

She was going to school off and on, but could not deal with being in a classroom.  She had not had a job since 2006.  She called in sick and eventually quit her last job.  The job before that became too much when she had to sell people things.  She had some contact with her father.  She had last talked to her mother 2 days ago.  She had kicked one brother out of her life and the other brother would get on her nerves.  She had a good relationship with one sister as long as they would only visit each other briefly.  She had one close friend currently who lived next door, and she liked to chat with people on the internet.  She would like to pick up a hobby, but had none currently, as she was busy taking care of her 1 year old son, who was having medical problems.  She stated that she would get verbally violent when anyone made her angry.  She had been this way with her ex-boyfriend, who she last saw in December 2008.  They had broken up about once a month for 8 months.  Since then, she had dated two other guys briefly.  Her current psychosocial functioning was said to be low.  

The Veteran was dressed casually and was calm, cooperative, and very talkative, with monotone speech that was not pressured.  There was no impairment of thought process or communication, nor were there any delusions or hallucinations elicited.  Eye contact was good and no inappropriate behavior was reported.  She had no suicidal or homicidal ideation.  Her hygiene appeared adequate and she had no body odor, but she told the examiner that she does not brush her teeth and rarely takes baths.  She was alert and oriented times three, and her memory was grossly intact.  No obsessive or ritualistic behavior was elicited.  The Veteran reported having panic attacks maybe 1-2 times per week, or more if she had to deal with people, and that the attacks would make her feel anxious.  As far as impaired impulse control was concerned, the Veteran could have verbal outbursts associated with anger.  The diagnoses were major depressive disorder; PTSD; and borderline personality disorder.  The GAF was 50.  

The examiner felt that most of her impairment was related to depression, which could be related to both PTSD and her personality disorder.  The examiner indicated that total social and industrial impairment existed, primarily due to major depressive disorder, but that PTSD and borderline personality disorder undoubtedly contributed to the problem.  The examiner noted that she had had a job as an inventory specialist from March to May 2006, and that it was good, but that she still had problems with hygiene.  Poor hygiene was not evident on the date of examination.  

A VA psychiatrist noted in April 2009 that the Veteran had called to be seen.  She had not been seen by the psychiatrist since May 2008.  She indicated that she needed a new prescription for Prozac.  On chart review, it appeared that the prescription had expired, and that she had only intermittently filled the prescription.  It was unclear if this was because she was taking less than prescribed or if she was intermittently noncompliant.  

The Veteran failed to appear for VA examinations in November and December 2010 and in January 2011.  

Based on the evidence, the Board concludes that a rating greater than 50 percent for the Veteran's service-connected PTSD, major depressive disorder, and panic disorder without agoraphobia is not warranted.  The evidence does not show that the Veteran has either occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, due solely to her service-connected disability.  The examiner in February 2009 indicated that a borderline personality disorder undoubtedly played some part in the Veteran's total social and occupational impairment, and a general medical examiner in February 2009 felt that she could return to her prior occupation.  The Veteran did not have deficiencies in thinking during the April 2009 VA examination, was in school, and was taking care of her infant son, who had medical problems.  
The representative has argued in June 2011 that the criteria for a 70 percent rating are met.  However, this is not shown as the examiner indicated that the Veteran has symptoms due to her personality disorder and the Veteran did not report for the later scheduled examination.  The representative argues that the Veteran's psychiatric problems are so inextricably intertwined that attempting to isolate one particular element would not be possible or appropriate, but the Board finds that that is a medical question which cannot be opined on competently by the representative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The representative has also argued that any inference that the Veteran's current inability to obtain gainful employment as a result of her personality disorder is inappropriate.  However, the matter of whether the Veteran is unemployable only due to service-connected disability is a medical question, and that evidence can properly be considered by the Board.  

More might have been able to be learned from examinations which were subsequently scheduled, but the Veteran did not report for them.  Evaluating non-service-connected manifestations, such as those from the Veteran's personality disorder, under a rating for a service-connected disability constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14 (2011).  Accordingly, a higher schedular rating is not warranted.

Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant rating criteria for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection is in effect for PTSD, major depressive disorder, and panic disorder without agoraphobia, rated as 50 percent disabling.  That is the only disability for which service connection is in effect, and so the Veteran's combined disability evaluation is 50 percent. 

The Veteran does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) because she does not have one disability ratable as 60 percent or more and her combined rating is not 70 percent or more.  

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Veteran's age and effects of nonservice-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from nonservice-connected conditions, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine if there is some service-connected factor outside the norm which places the Veteran in a different position than other Veterans with a 50 percent combined disability rating.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1 (2011).

In this case, the evidence shows that the Veteran is unemployed.  February 2009 VA examination reports indicate that she has taken college courses and was currently enrolled part time, taking 6 credit hours online.  Additionally, she was busy taking care of her infant son who, according to an April 2009 treatment record, was very ill.  She had been unemployed since 2006.  She had work experience as an inventory specialist and as a loan specialist and had quit her last job to study more.  She had worked in warehouse supply in service.  The general medical examiner in February 2009 felt that she would be able to function in her previous occupational environment.  The psychiatric examiner in February 2009 felt that she was unemployable but that this was in part due to a non-service-connected personality disorder.  Thus, the evidence does not show that the Veteran is unemployable by reason of her service-connected disability.  

The Board cannot find any existing factor that takes the Veteran's case outside the realm of the usual so as to render impracticable her 50 percent schedular rating.  Her 50 percent rating contemplates loss of working time.  Additionally, she is in college part time and is taking care of an infant, and at least one examiner feels she can function in her previous occupational environment.  Given her education level and work history, combined with her school and child care activities currently, the Board finds that the February 2009 general medical examination opinion is the most persuasive evidence in this case, indicating that the Veteran is capable of following a substantially gainful occupation at this time.  If she had reported for the additional examinations that were scheduled, a different result might have been produced.  

Thus, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  

The representative argued in June 2011 that any inference that the Veteran's current inability to obtain gainful employment was a result of personality disorder is inappropriate.  However, the VA psychiatric examiner in February 2009 had opined to this effect, and this evidence may be considered, as the Board is charged with assessing whether service-connected disabilities, standing alone, preclude substantially gainful employment.  











ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD, major depressive disorder, and panic disorder without agoraphobia is denied.  

Entitlement to TDIU is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


